DETAILED ACTION
	This Office action is based on the amendments filed August 30, 2021 for application 15/547,037.  Claim 8 has been amended and clam 15 has been cancelled; claims 8-11, 13, and 14 are currently pending.

Allowable Subject Matter
Claims 8-11, 13, and 14 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 8 is allowed because the prior art fails to disclose, either singly or in combination, the claimed medical tape comprising a substrate, a release paper adhered to a first side of the substrate via a first pressure-sensitive adhesive layer, a silicone-coating layer on a second side of the substrate, a second pressure-sensitive adhesive layer on the silicone-coating layer, and a peelable support including two plastic films adhered to the second side of the substrate via the silicone-coating layer and the second pressure-sensitive adhesive layer, wherein the two plastic films butt against one another at a midpoint of a longitudinal direction of the substrate and across a widthwise direction of the substrate, wherein the medical tape is configured so that an adhesive force of the first pressure-sensitive adhesive layer is greater than an adhesive force of the second pressure-sensitive adhesive layer, and wherein the medical tape is further configured so that an elongation of the medical tape in the longitudinal direction of the substrate results in a separation of the peelable support where the two plastic films abut, and a concomitant longitudinal elongation of the substrate in a region corresponding to the separation of the peelable support such that the longitudinal elongation of the substrate creates a longitudinal shrinkage force in the region corresponding to the separation of the peelable support of 0.10 N/25 mm to 3.0 N/25 mm in combination with the other claimed limitations.
Claims 9-11, 13, and 14 are allowed for their dependence on allowed claim 8.


However, Funakoshi fails to teach that the peelable support is adhered to the second side of the substrate via a silicone-coating layer and a second pressure-sensitive adhesive layer, wherein an adhesive force of the first pressure-sensitive adhesive layer is greater than an adhesive force of the second pressure-sensitive adhesive layer, and wherein an elongation of the medical tape in the longitudinal direction of the substrate results in a separation of the peelable support where the two plastic films abut, and a concomitant longitudinal elongation of the substrate in a region corresponding to the separation of the peelable support such that the longitudinal elongation of the substrate creates a longitudinal shrinkage force in the region corresponding to the separation of the peelable support of 0.10 N/25 mm to 3.0 N/25 mm.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/8/2021